Citation Nr: 1721462	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1970 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In January 2013, a videoconference hearing was held before the undersigned judge. Both the Veteran and his spouse provided testimony.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In March 2014 and December 2014, this case came before the Board, and was remanded for additional development.  In September 2015, the Appeals Management Center granted entitlement to service connection for chronic headache/migraine disorder.  As the decision to grant service connection was a complete grant of benefit previously sought on appeal that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

Hypertension did not have its onset in service, and the preponderance of the evidence is against a finding that it was compensably disabling within one year of separation from active duty, or is in any way related to service.  



CONCLUSION OF LAW

Hypertension is not the result of a disease or injury incurred in or aggravated by service, it may not be presumed to have been so incurred, and it is not due to or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2016).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

During his August 1969 service entrance examination, the Veteran responded, "No", when asked if he then had, or had ever had high or low blood pressure, and his blood pressure was within normal limits for VA purposes.  The Veteran's service treatment records do not demonstrate an abnormal blood pressure reading at any time during his active duty service.  At his September 1971 separation exam, the Veteran's blood pressure was within normal limits for VA purposes.  

A diagnosis of hypertension was not established until the mid-1970s, according to the Veteran, as recorded in VA medical examinations.  The exact date of the Veteran's diagnosis of hypertension is not established by medical records.  Private medical records received by VA only confirm that Veteran was diagnosed with hypertension in the mid-1980s.  During an informal hearing before a Decision Review Officer in September 2009, however, the Veteran's spouse stated that they married in 1972, and that she guessed he was diagnosed with hypertension between 1972 and 1975.  No medical opinion evidence has been offered linking hypertension directly to the appellant's active duty service.  

The Veteran is service connected for ischemic heart disease, a chronic headache/migraine disorder, tinnitus, a bilateral hearing loss, an acquired psychiatric disorder, to include post-traumatic stress disorder; and diabetes mellitus, type II.  In the course of his January 2013 hearing, the Veteran explained concerns that his hypertension was secondary to one of his service connected disabilities.  At that time, he also stated that he had high blood pressure "probably a year or so maybe" after Vietnam, however, as mentioned above, no medical records verify the exact date of his diagnoses of hypertension, documenting only the Veteran's statements that he was diagnosed in the mid-1970s.

In an April 2014 VA examination report the examiner explained that ischemic heart disease does not cause hypertension.  Rather, hypertension is a risk factor for the development of ischemic heart disease.  In fact, the examiner explained, when ischemic heart disease progresses to the point of severely impacting left ventricular function, the blood pressure may actually fall due to the reduced cardiac function.  So, any effect of ischemic heart disease on blood pressure would be to reduce blood pressure, not elevate it.  The VA examiner noted that the Veteran's hypertension has been present since the mid-1970s, whereas his ischemic heart disease was not diagnosed until 1990.  

As to any aggravation of hypertension from ischemic heart disease or post-traumatic stress disorder, the examiner opined that if anything, one would expect blood pressure to be more readily controlled as his ischemic heart disease progresses and left ventricular function declines, rather than being an aggravating factor.  As to the effect of post-traumatic stress disorder on long-standing hypertension, the VA examiner stated there was no evidence in the medical literature that post-traumatic stress disorder can worsen existing hypertension on a permanent basis. Transient elevations of blood pressure can occur under circumstances of stress of any kind, but these are transient and do not affect the underlying course of the hypertension.

The Veteran was afforded another VA examination in July 2015.  At that time, a VA cardiologist opined that the Veteran's hypertension is not caused by or a result of his military service, service connected ischemic heart disease, diabetes or his post-traumatic stress disorder.  The examiner explained that 95 percent of people with hypertension in the United States have essential hypertension.  This means that there is no specific identifiable cause. The examiner further explained that the risk factors for hypertension are family history (genetics), smoking (which causes arterial stiffness), sedentary activity and obesity.  The VA examiner noted the Veteran's family history indicated that his mother died of a stroke at age 62 and his father died of heart disease at age 72.  Additionally, the Veteran had smoked a pack of cigarettes a day since age 18, as recorded in 2008.  According to the examiner, the Veteran was deconditioned and he was 20 pounds overweight.  

Finally, the examiner concluded that there is no scientific evidence in medical literature to support the Veteran's contention that ischemic heart disease, diabetes with normal renal function (which the Veteran has), or post-traumatic stress disorder causes or aggravates hypertension.  While post-traumatic stress disorder expressed as anxiety or nightmares may elevate blood pressure, this is temporary.  

The Veteran's hypertension was not compensably disabling within a year of his separation from active duty.  The Veteran has not presented any competent evidence to the contrary, and therefore, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, service connection for hypertension, to include as secondary to a service-connected disability is not warranted, and the appeal must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


